NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            12-APR-2021
                                            09:32 AM
                                            Dkt. 22 ODSD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

              STATE OF HAWAI#I, Plaintiff-Appellee, v.
               CHRISTOPHER YOUNG, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                    NORTH AND SOUTH HILO DIVISION
                      (CASE NO. 3DTI-19-012486)


                      ORDER DISMISSING APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the document, electronically
filed January 26, 2021, by self-represented Defendant-Appellant
Christopher Young (Young), entitled "Objection to the Fraud Based
Default" (Objection), it appears that:
           (1) On November 25, 2020, the district court clerk
filed the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before December 7, 2020, and January 4, 2021,
respectively;
           (2) Young failed to file either document or timely
request an extension;
           (3) On January 13, 2021, the appellate clerk notified
Young that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on January 25, 2021, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
of Appellate Procedure (HRAP) Rules 12.1(e) and 30, and Young
could request relief from default by motion;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (4) In the January 26, 2021 Objection, Young asserts
that under HRAP Rule 21, Young is not required to file a separate
jurisdictional statement and opening brief beyond the "statement
of facts" in his "petition" filed "Nov-2020.";
           (5) Young appears to mistakenly consider his notice of
appeal filed November 5, 2020, to be a petition for writ relief
in the supreme court, under HRAP Rule 21. The "statement of
facts" in the November 5, 2020 notice of appeal does not
constitute a jurisdictional statement under HRAP Rule 12.1 or an
opening brief under HRAP Rule 28; and
           (6) Young does not indicate in his Objection that he
intends to file a jurisdictional statement or opening brief.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, April 12, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2